Motion referred to the court that rendered the decision. Present — Johnston, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ. Motion for reargument, for leave to appeal to the Court of Appeals and for other relief. The motion is denied in all respects, except to the extent of permitting the applicant to examine and copy, under the supervision of the clerk of this court or the secretary of the Character Committee, all papers on file with said committee and clerk, excluding, however, all confidential reports of the committee and the court or of any member thereof, and excluding also any other matter of a confidential nature contained in such filed papers. Present — Holán, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ.